Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 06/22/2021 was received and is being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show case (20) as described in the specification ([0016]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "SR212b", “S212b”, and "SL212b" have both been used to designate side wall portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wall thickness" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dudley et al. (U.S. 10594004) in view of Hwang (KR 20130040554).

With respect to claim 1, Dudley discloses a battery device (10 – battery pack) (Fig. 1) comprising: 
a plurality of battery cells (1300, 1400, 1500), the battery device being wherein: 
the case includes a base portion (20 – cooling plate) on which the battery cells (1300, 1400, 1500) are placed, 
the base portion (20) includes a base plate (62 – top plate) on which the battery cells (1300, 1400, 1500) are placed (Fig. 3 and Fig. 4),
a bottom wall (60 – bottom pan) portion provided on a side of the base plate (62), the side being opposite to a surface on which the battery cells (1300, 1400, 1500) are placed (Fig. 7), such that the bottom wall portion (60) is provided at a position distanced from the base plate (62) (Fig. 7 and 8), and 
a plurality of vertical wall portions (labeled) having a band-plate shape (Fig. 10 – below), the vertical wall portions extending in a predetermined direction between the base plate (62) and the bottom wall portion (60) (Fig. 7 and 10); and 

    PNG
    media_image1.png
    517
    656
    media_image1.png
    Greyscale
opposite ends of the vertical wall portions (labeled) in a width direction of the vertical wall portions (labeled)  are connected to the bottom wall portion (60) and the base plate (62) (Fig. 7 and 10), respectively.

	 
	
Dudley does not disclose a case or cover configured to cover the battery modules.
	Hwang discloses a heat exchanger (512 – second evaporator) to be used underneath battery modules (402, 403) with a base portion (6210 and 612) base plate (612 upper plate) and a bottom wall (610 – lower plate) (Fig. 3) and teaches the base portion (610 and 612) is part of the case (412) and has cover (414 – battery carrier) which covers the battery modules (402 and 403) (Fig. 3). Hwang further teaches that this allows for the heat exchanger (512) and battery modules (402, 403) to be supported and covered in the electronic device (Fig. 3).
	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include the battery case and cover taught by Hwang to the battery device disclosed by Dudley in order to ensure the battery modules and heat exchanger were supported and covered. 


With respect to claim 2, Dudley discloses an end part of each of the vertical wall portions (labeled), the end part being on a side closer to the base plate (62), has a wall thickness larger than wall thicknesses of other parts (shown as the ledge in Fig. 7) of the each of the vertical wall portions (labeled) (Fig. 7 and 10).

With respect to claim 3, Dudley discloses  recesses (300s, 400s, 500s, 600s, 700s and 800s – flow channels) and projections (100s and 200s – raised portions) are provided on an inner peripheral surface of a tubular portion defined by the base plate (62), the bottom wall portion (60), and the vertical wall portion (labeled) (Fig. 10 – above). 

With respect to claim 4, Dudley discloses a tubular portion defined by the base plate (62), the bottom wall portion (60), and the vertical wall portions (labeled) is configured such that a sectional area of a first end side (labeled) of the tubular portion in an extending direction of the tubular portion is larger than a sectional area of a second end side (labeled) of the tubular portion (Fig. 10 – above).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727